Citation Nr: 1629041	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to March 1959. 



This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Remand is necessary to schedule the Veteran for a personal hearing before a Veterans Law Judge as requested by the Veteran. 

On the Veteran's substantive appeal received in May 2011, he checked the box indicating that he wanted to appear at a hearing before a Veterans Law Judge sitting at the RO.  VA acknowledged the Veteran's hearing request in May 2011 and February 2015 correspondence, noting that he had been placed on a list of persons wanting to appear at the RO for an in-person hearing before a Veterans Law Judge.  

In response to the February 2015 correspondence, in March 2015 correspondence, the Veteran indicated in the following month that he wanted to have a hearing by videoconference.  Because the Veteran has not yet been scheduled for the requested personal hearing before a Veterans Law Judge, and a withdrawal of the pending hearing request has not been received, a remand is required to schedule him for the requested hearing because videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at RO.  Notify the Veteran and representative of the date, time, and location of the hearing at his latest address of record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

